This Cause comeing this day to be heard before this Court in the presence of Council learned on both sides The Substance of the Complainants Bill appeared to be for the discovery of Assets in order to discharge a Summe of Seventy two pounds Sterling for which a Judgement had been obtained at Law against him in this Province in August Court 1725. Whereto the said Defendants Council insisted That Noe such Judgement appeared And the Defendant had by his Answer Set forth That if any such Judgement had been Obtained against him at Law, It was by Surprize, And further That he had not Sufficient Assets to Satisfy the Plaintiffs Demands Whereupon And upon Debate of the matter, And hearing the Depositions on both sides read, And what could be sayed by the Council for both Partys This Court is Unanimously of Opinion That the Complainant hath fully Proved sufficient Assets of Hannah White in the Defendants hands to Satisfye the Complainants Debt And therefore Decree That the Defendant James Brown do pay the Complainants Debt of Seventy two pounds Sterling, with Costs of Suite, Unless Cause be Shewn (As to the Costs Only) to morrow morning by Nine of the Clock, to the Contrary.